DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Vibration measurement technique for repeated fiber-optic hydrophone transmission cable system” Huichun Bian et al. (herein “Bian”).
Regarding claims 1, 11, and 16, Bian discloses in Fig. 3, a system, an apparatus, and a method comprising system comprising: a first optical fiber (fiber shown towards top of Fig. 3), the first optical fiber providing a transmit path for a distributed acoustic sensing (DAS) signal to propagate in a first direction (Abstract); a second optical fiber (fiber shown towards bottom of Fig. 3), the second optical fiber providing a return path for the DAS signal to propagate in a second direction opposite of the first direction (Abstract); at least a first optical amplifier (upper amplifier in the repeater in Fig. 3) coupled to and arranged along the first optical fiber; at least a second optical amplifier (lower amplifier in the repeater in Fig. 3) coupled to and arranged along the second optical fiber; and a loopback fiber (fiber from circulator to DWDM in the repeater), the loopback fiber having a first end and a second end, wherein the first end of the loopback fiber is coupled to the first optical fiber at a first coupling point (first fiber coupled at circulator), and wherein the second end of the loopback fiber is coupled to the second optical fiber at a second coupling point (second fiber coupled at DWDM).
Regarding claim 2, Bian discloses in Fig. 3, a DAS interrogator, wherein the DAS interrogator is coupled to the first and second optical fibers, and wherein the DAS interrogator is configured to: (i) transmit the DAS signal via the first optical fiber, (ii) receive the DAS signal via the second optical fiber, and (iii) and perform analysis on the received DAS signal to detect any change in a DAS environment (the laser sends a DAS signal through the upper fiber in the repeater, and the detector of DAS receives the signal from the lower fiber in the repeater).
Regarding claims 3, 12, and 19, Bian discloses in Fig. 3, the first coupling point is at an output of the first optical amplifier and wherein the second coupling point is at an output of the second optical amplifier (first and second coupling points in repeater at circulator and DWDM).
Regarding claims 4-7, 13, and 20, Bian discloses in Fig. 3, the first coupling point is at an output of the first optical amplifier and wherein the second coupling point is at an input of the second optical amplifier; a third optical amplifier coupled to and arranged along the first optical fiber; and a fourth optical amplifier coupled to and arranged along the second optical fiber, wherein the third optical amplifier is arranged further away from the DAS interrogator than the first optical amplifier, and wherein the fourth optical amplifier is arranged further away from the DAS interrogator than the second optical amplifier; the first coupling point is at an output of the third optical amplifier and wherein the second coupling point is at an output or input of the fourth optical amplifier (four amplifiers are shown in Fig. 3 – first: upper left of repeater; second: lower left of repeater; third: upper amplifier in repeater; fourth: lower amplifier in repeater).
Regarding claims 8, 14, and 18, Bian discloses in Fig. 3, the first and second optical fibers form a bidirectional optical fiber pair (indicated by arrows in Fig. 3), and wherein the bidirectional optical fiber pair is: (i) a fiber pair separate from any payload carrying fiber pair (the fibers disclosed are not payload fibers, therefore they are separate from any payload carrying fiber pair) or (ii) a payload carrying fiber pair; at least a first optical amplifier (upper amplifier in the repeater in Fig. 3) coupled to and arranged along the first optical fiber; at least a second optical amplifier (lower amplifier in the repeater in Fig. 3) coupled to and arranged along the second optical fiber.
Regarding claim 9, Bian discloses in Fig. 3, the first and second optical amplifiers are included in a same repeater (indicated by dotted line around repeater).
Regarding claims 10 and 15, Bian discloses in Fig. 3, the loopback fiber is configured as a high-loss loopback path (see section 3).
Regarding claim 17, Bian discloses in Fig. 3, the apparatus is a repeater of an optical communication system (see “Introduction”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2874                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2874